DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 -3, 5, 6, 12 – 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 -3, 5, 6, 12 – 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–3, 5, 6 and 12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bravo et al. (U.S. PG Patent # 5988698).
Regarding claim 1, Bravo discloses a press seal system (fig 2) for inserting into an opening (opening of 31) and sealing said opening against a line (sealing against a pipeline, Col 3, Lines 35 - 38), comprising 
an elastomer body (18) which defines a through-opening (opening of 18) and 
a tensioning device (tensioning device including 25) for tensioning said elastomer body (18), by compressing said elastomer body axially with respect to a center axis (axis of 10) of said elastomer body through-opening (compressing 18 through the opening of 18 using screw 25) and, consequently, pressing an outer circumferential surface of said elastomer body, with respect to said center axis , radially outwards for sealing (18 is sealed radially), including a tensioning bolt intersecting said elastomer body axially (25 intersecting 18 axially) wherein said elastomer body is compressible axially by tensioning said tensioning bolt (25 compresses 18 axially) 
a seal member (as seen in examiner annotated fig 2 below) adapted to seal against a line (sealing against a pipeline, Col 3, Lines 35 - 38) when it is led to or through an opening (opening of 18), wherein said seal member is decoupled from the deformation of said elastomer body (seal member is not deformed as it is not compressed), 
is deformable radially more easily than said elastomer body (seal mmber deformable more easily than 18 as seal member is thinner than 18), at least when said elastomer body is tensioned (as seen in fig 2), whereby said seal member (1) has a first axial section adapted to be sealed against a line even when said elastomer body (18) has 
has an outer wall surface which faces away from said center axis of said elastomer body through-opening (as seen in examiner annotated fig 2 below the center axis of the through opening that seal member passes through), is accessible even when said elastomer body (18) is tensioned (radial outer wall surface of seal member is accessible as that radial outer wall surface is open and uncovered as seen in examiner annotated fig 2 below), and
has an inner diameter declining along said center axis of said elastomer body through-opening in a second axial section of the seal member (second axial has inner diameter declining from 52 to 37 as seen in examiner annotated fig 2 below), said first and second axial sections being different with said second axial section axially between said elastomer body and said first axial section (second axial section between first axial section and 18 as seen in examiner annotated fig 2 below).

    PNG
    media_image1.png
    854
    759
    media_image1.png
    Greyscale

Regarding claim 2, Bravo discloses the press seal system, wherein an inner wall surface of said seal member, which faces said center axis of said elastomer body through-opening, is, at least in an axial section provided for being pressed against said line (seal member is pressed by 46, 47, 48, 49 against pipeline, as seen in examiner 

Regarding claim 3, Bravo discloses the press seal system, wherein at least an axial section of said seal member, which axial section is provided for being pressed against a line, is displaced axially with respect to said elastomer body (first or second axial section presses against pipeline, and first or second axial section is displaced with respect to 18 as seen in examiner annotated fig 2).

Regarding claim 5, Bravo discloses the press seal system, wherein a support tube (21) is placed in said elastomer body through-opening (18), wherein said elastomer body is, when being tensioned, pressed radially inwards against said support tube (18 pressed against 21), said support tube defining a through-opening for leading in or through a line (pipeline in the opening of 21).

Regarding claim 6, Bravo discloses the press seal system, wherein a tensioning member (46), is provided outside on said seal member in an axial section (46 outside on second axial section) thereof, for pressing said seal member against a line (46 presses second axial section against pipeline as seen in examiner annotated fig 2).

Regarding claim 12, Bravo discloses the press seal system wherein said elastomer body and said seal member are monolithic with each other (18 and seal member are made of same material as seen in examiner annotated fig 2).

Regarding claim 16, Bravo discloses the press seal system, wherein the seal
member inner diameter of the second axial member declines in the direction axially
away from the elastomer body up to the first axial section adapted to be pressed
against a line ( inner diameter 36, 37 of second axial section declining from 36 to 37 up to the first axial section as seen in examiner annotated fig 2).
Regarding claim 17, Bravo discloses a press seal system (fig 2) for inserting into an opening (opening of 31, fig 1 same as fig 2) and sealing said opening against a line (sealing against a pipeline, Col 3, Lines 35 – 38), comprising:
an elastomer body (18) which defines a through-opening (opening of 18) and
a first tensioning device (25) for tensioning said elastomer body by compressing
said elastomer body axially with respect to a center axis of said elastomer body

including a tensioning bolt intersecting said elastomer body axially wherein said elastomer body is compressible axially by tensioning said tensioning bolt (25 presses 18 axially),
a seal member adapted to seal against a line when it is led to or through said opening ( seal member sealed against a pipeline), wherein said seal member
is decoupled from the deformation of said elastomer body (seal member is separate from the deformation of 18 as seen in examiner annotated fig 2 below),
is deformable radially more easily than said elastomer body ( seal member is deformed more easily as it is thinner than 18 as seen in examiner annotated fig 2 below), at least when said elastomer body is tensioned (18 is tensioned by 25),
has a first axial section adapted to be sealed against a line even when said elastomer body has already been tensioned (first axial section can be sealed separately from 18) and a second axial section axially between said elastomer body and said first axial section (as seen in examiner annotated fig 2),
has an outer wall surface which faces away from said center axis of said elastomer body through-opening (seal member has an outer wall surface away from axis of pipeline 
a second tensioning device around the seal member outer wall surface and adapted to press the first axial section of the seal member against a line (49 on the outer wall surface of seal member and presses first axial section against pipeline).
Regarding claim 18, Bravo discloses the press seal system, wherein the second
tensioning device is a hose clamp (49 is a hose clamp).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bravo et al. (U.S. Patent # 5988698) in view of Brancher (U.S. Patent # 5366318).

Regarding claim 13, Bravo discloses a method of using the press seal system of claim 1 (see above), for inserting into an opening and sealing said opening against a line (Bravo sealing opening of 8 against 4, fig 7), comprising
tensioning said elastomer body by said tensioning device (Bravo Para 0039), said elastomer body being radially pressed against a soffit (Bravo 7 against 8, para 0039), wherein the outer wall surface of said seal member, which outer wall surface faces facing away from said center axis (Bravo - center axis of 4, fig 7) of said elastomer body through-opening, being is still accessible then (radial outer wall surface of 6 which is above and around 6.1 is accessible as that radial outer wall surface is at least partially open and partially uncovered as there is a space between the outer wall surface above 6.1 and other components of the assembly, fig 7).
		Bravo does not disclose first tensioning said elastomer body by said tensioning device, thereafter, when said elastomer body is already tensioned, sealing said seal member against a line.
		However, Brancher teaches a method of using press seal system (fig 6) with a seal member (121), an elastomer body (122) which is compressible by tensioning bolt (128C), wherein said elastomer body and said seal member are monolithic with each other (Brancher 122 and 121 are made of same material, fig 6), first tensioning said elastomer body by said tensioning device (128A, 128B, 134 tension 122, fig 6, col 6, Lines 62 – 68), thereafter, when said elastomer body is already tensioned, sealing said seal member against said line (124 seals by clamping 121 against 112, fig 6) (Col 6, 
		It would have been obvious to one of ordinary skill in the art at the time of filing of the invention, to tension the elastomer body first and thereafter sealing said seal member against the line, so that the gaps between the elastomer, seal member and the line are thoroughly sealed and provides an expected benefit of a gas-tight and a liquid-tight seal.

Regarding claim 14, Bravo discloses the method of using the press seal system, wherein said elastomer body is tensioned by said tensioning device (Bravo 8 is tensioned by 9, Para 0039), a line is led through said elastomer body through-opening (Bravo 4 through the opening of 7, fig 7, Para 0039).
Bravo does not disclose wherein said elastomer body is tensioned by said tensioning device first, and thereafter, when said elastomer body is already tensioned, said line is led through said elastomer body through-opening.
However, Brancher teaches said elastomer body is tensioned by said tensioning device first (128A, 128B, 134 tension 122, fig 6, col 6, Lines 62 – 68), and thereafter, when said elastomer body is already tensioned, said line is led through said elastomer body through-opening (12 is inserted through the opening of 22, fig 4E similar to 112 inserted through the opening of 122, fig 6) (sequential method steps for fig 4 similarly applied to fig 6).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to tension the elastomer body first and thereafter said line is led through .



    PNG
    media_image1.png
    854
    759
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675	                                                                                                                                                                                                     
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675